Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-17, 19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2002/0001867) in view of Matsushima (US 2007/0279567).
Regarding claim 1, Sung et al. (figures 1-2) discloses an array substrate having a plurality of subpixel areas, the array substrate in a respective subpixel area of the plurality of subpixel areas comprising: 
a first electrode layer and a second electrode layer (12 and 19) configured to form a fringe field for driving liquid crystal molecules; 
an insulating layer (14 or 18) between the first electrode layer and the second electrode layer; and 
a common electrode signal line (130); 
wherein the second electrode layer (pixel electrode 19) comprises a plurality of branches; 
the plurality of branches are grouped into a plurality of teeth; 
adjacent teeth of the plurality of teeth are spaced apart by a first slit, the first slit extending substantially throughout one dimension of the second electrode layer of the respective subpixel (figure 2); 
the first slit has a first end which is an open end (closer to upper gate line 13), and a second end which is a closed end closed by a connection portion of the second electrode layer (130); 
the adjacent teeth are connected to each other by the connecting portion closing the second end, 
the second electrode layer is a comb-shaped electrode layer further comprising a bar connecting the adjacent teeth of the plurality of teeth at the second end (19); 
and an orthographic projection of the bar on a base substrate at least partially overlaps with an orthographic projection of the common electrode signal line on the base substrate (figure 2), and is non-overlapping with an orthographic projection of a drain electrode of a thin film transistor on the base substrate.
Sung et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Sung et al. is silent regarding the second electrode layer is absent in a space at the first end, thereby separating the adjacent teeth at the first end.  Matsushima (figures 1-3) teaches the second electrode layer is absent in a space at the first end, thereby separating the adjacent teeth at the first end (9 and 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Matsushima in order to increase the brightness of the display device. 
Regarding claim 2, Sung et al. (figures 1-2) discloses wherein each of the plurality of teeth comprises only one of the plurality of branches.  
Regarding claim 3, Sung et al. (figures 1-2) discloses wherein the comb-shaped electrode layer comprises the plurality of teeth and a plurality of slits alternately arranged; the plurality of slits respectively have a plurality of open ends respectively open to a first side of the comb-shaped electrode layer, and a plurality of closed ends respectively closed by respective portions of the bar from a second side of the comb-shaped electrode layer; the plurality of teeth are disconnected from each other except for connection by the bar; an orthographic projection of the first electrode layer on the base substrate at least partially overlaps with an orthographic projection of the plurality of teeth on the base substrate, and at least partially overlaps with an orthographic projection of the plurality of slits on the base substrate; and the array substrate is 
Regarding claim 4, Sung et al. (figures 1-2) discloses wherein the bar is in a peripheral region of the second electrode layer.  
Regarding claim 5, Sung et al. (figures 1-2) discloses a gate line, wherein the plurality of branches extend between the gate line and the common electrode signal line; the first slit extends between the gate line and the common electrode signal line; the first slit is spaced apart from the gate line by a gap; and the array substrate is absent of any conductive material in the gap.  
Regarding claim 6, Sung et al. (figures 1-2) discloses wherein the orthographic projection of the common electrode signal line on the base substrate substantially overlaps with that of the bar.  
Regarding claim 7, Sung et al. (figures 1-2) discloses wherein the orthographic projection of the common electrode signal line on the base substrate completely covers that of the bar.  
Regarding claim 12, Sung et al. (figures 1-2) discloses wherein the first electrode layer is a plate electrode layer extending substantially throughout one of the plurality of subpixel areas.  
Regarding claim 13, Sung et al. (figures 1-2) discloses wherein each of the plurality of branches extends substantially throughout the one dimension of the second electrode layer.  
Regarding claim 14, Sung et al. (figures 1-2) discloses wherein any structure connecting the adjacent teeth is in peripheral regions of the second electrode layer.  
Regarding claim 15, Sung et al.
Regarding claim 16, Sung et al. (figures 1-2) discloses wherein the second electrode layer comprises a first domain and a second domain, branches and slits in the first domain extending substantially along a first direction, and branches and slits in the second domain extending substantially along a second direction.  
Regarding claim 17, Sung et al. (figures 1-2) discloses wherein the plurality of branches extend substantially along a longitudinal direction of the subpixel area.  
Regarding claim 19, Sung et al. (figures 1-2) discloses wherein the first electrode layer is a common electrode layer, and the second electrode layer is a pixel electrode layer.  
Regarding claim 24, Sung et al. (figures 1-2) discloses liquid crystal display apparatus, comprising a liquid crystal display panel; wherein the liquid crystal display panel comprises the array substrate of claim 1 and a counter substrate facing the array substrate.  
Regarding claim 25, Sung et al. (figures 1-2) discloses wherein an orthographic projection of the first electrode layer on the base substrate at least partially overlaps with an orthographic projection of the adjacent teeth of the plurality of teeth on the base substrate, and at least partially overlaps with an orthographic projection of the first slit on the base substrate; and the array substrate is absent of any conductive material in the space at the first end and between the adjacent teeth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871